            Case 1:20-cv-10589-CM Document 2 Filed 12/16/20 Page 1 of 5



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 ESMIN JOHNSON,
                                   Plaintiff.
         *against*                                                  Docket #: 1:20-cv-10589
 THE STOP & SHOP
 SUPERMARKET COMPANY LLC,
                                     Defendant.
 ---------------------------------------------------------------X



                                       PETITION FOR REMOVAL

1.      THE STOP & SHOP SUPERMARKET COMPANY LLC, is a defendant in a civil
        action commenced in the SUPREME COURT OF THE STATE OF NEW YORK,
        COUNTY OF BRONX, bearing Index number 31210/2020E. A copy of the
        Summons and Complaint is attached hereto as Exhibit "A".
2.      THE STOP & SHOP SUPERMARKET COMPANY LLC, is domiciled in, and hence
        a citizen of the State of Delaware under whose corporate laws it was founded and
        operates and has its principal place of business in the Commonwealth of
        Massachusetts.
3.      Specifically concerning the issue of diversity, The Stop & Shop Supermarket
        Company LLC, is a Delaware limited liability company (not a Delaware corporation).
        The Stop & Shop Supermarket Company LLC was formerly known as The Stop &
        Shop Supermarket Company (a Delaware corporation). Pursuant to a Certificate of
        Conversion that was filed with the Delaware Secretary of State, The Stop & Shop
        Supermarket Company converted its structure from a Delaware corporation to a
        Delaware limited liability company effective as of April 17, 2004.
4.      The sole member of The Stop & Shop Supermarket Company LLC, is Ahold U.S.A.,
        Inc., a Maryland corporation. The sole shareholder of Ahold U.S.A., Inc., is Ahold
        Americas Holdings, Inc., a Delaware Corporation. The shareholder of Ahold
        Americas Holdings, Inc., is Ahold U.S.A., B.V., a corporation with its business
        Case 1:20-cv-10589-CM Document 2 Filed 12/16/20 Page 2 of 5


     address at Piet Heinkade 167-173, 1019 GM Amsterdam, The Netherlands. The
     sole shareholder of Ahold U.S.A., B.V. is Koninklijke Ahold N.V. (with the same
     business address). In June 2015, Delhaize Group NV/SA, a public limited liability
     company incorporated under the laws of Belgium, entered into a merger agreement
     with Koninklijke Ahold N.V. This, Koninklijke Ahold Delhaize N.V., is a publicly
     traded company that could be referred to as the "ultimate parent" of The Stop &
     Shop Supermarket Company LLC.
5.   Upon information and belief, plaintiff, ESMIN JOHNSON, resides at 3410 DeReimer
     Avenue, Apt. 4C, Bronx, New York, 10475, and is a citizen and resident of Bronx
     County, the State of New York.
6.   This action was commenced on or about October 2, 2020, by the purchase of an
     index number. Thereafter, the Summons and Complaint was forwarded to the New
     York Secretary of State being received on October 8, 2020. Service of the
     Summons and Complaint by the New York Secretary of State upon this party, THE
     STOP & SHOP SUPERMARKET COMPANY LLC, was made on or about
     November 2, 2020.
7.   Significant for the purposes of the jurisdiction of this court is that no monetary
     amount or ad damnum was included in or set forth in the complaint. Nor was any
     other writing served by plaintiff upon defendant advising of the actual monetary
     amount being sought of the defendant.
8.   Together with its answer served on November 3, 2020, defendant annexed a
     demand pursuant to CPLR §3017 requiring such a response as to the monetary
     amount that is being sought of defendant in this action.
9.   Responses to defendant's demands were received from plaintiff's counsel dated
     November 23, 2020, which set forth a demand for damages, that being in the
     amount of $3,000,000.00. Said amount being in excess of the jurisdiction amount
     set forth as a threshold for diversity purposes. See Exhibit "B".
         Case 1:20-cv-10589-CM Document 2 Filed 12/16/20 Page 3 of 5


10.   Accordingly, this petition is timely as it was filed pursuant to 28 U.S.C.§1446(b),
      within 30 days of receipt of plaintiff's demand for monetary damages in this action.
      The time for filing has not expired.
11.   This action is being removed to Federal Court based upon diversity jurisdiction
      pursuant to 28 U.S.C.§1332(a).
12.   As noted above the parties to this action are citizens of different states.
13.   This action is therefore one which may be removed to this court pursuant to 28
      U.S.C.§1441(a) because this Court has original jurisdiction pursuant to 28
      U.S.C.§1332(a).
14.   Venue is proper pursuant to 28 U.S.C.§1441(a).
15.   Pursuant to 28 U.S.C.§1446(d), this party, THE STOP & SHOP SUPERMARKET
      COMPANY LLC, has this day, served upon the Clerk of the Supreme Court, Bronx
      County notification of the filing of this petition. A copy of the Notice of Removal filed
      in Supreme Court is attached hereto as Exhibit "C".
      WHEREFORE, pursuant to this provisions of 28 U.S.C.§§1441 and §§1446
defendant, THE STOP & SHOP SUPERMARKET COMPANY LLC, respectfully requests
that this action be removed from the Supreme Court of the State of New York, County of
Bronx and henceforth proceed in this Court.
Dated: Mineola, New York
       December 15, 2020

                                                  THE STOP & SHOP
                                                  SUPERMARKET COMPANY LLC

                                                  By: Christine M. Capitolo
                                                  CHRISTINE M. CAPITOLO [CMC9098]
                                                  TORINO & BERNSTEIN, P.C.
                                                  Attorney for Defendant -
                                                  THE STOP & SHOP
                                                  SUPERMARKET COMPANY LLC
                                                  200 Old Country Road, Suite 220
                                                  Mineola, NY 11501
                                                  (516) 747-4301 Fax: (516) 747-5956
         Case 1:20-cv-10589-CM Document 2 Filed 12/16/20 Page 4 of 5




                                    CERTIFICATION
This is to certify that a copy of the foregoing has been mailed, postage prepaid on this
December 15, 2020, to:
GREENBERG LAW P.C.
370 Lexington Avenue, Suite 1100,
New York, NY 10017.



                                        Christine M. Capitolo
                                          CHRISTINE M. CAPITOLO
           Case 1:20-cv-10589-CM Document 2 Filed 12/16/20 Page 5 of 5




SUPREME COURT; STATE OF NEW YORK
COUNTY OF BRONX
---------------------------------------------------------------X
ESMIN JOHNSON,
                                  Plaintiff,
                                                                   Docket #: 1:20-cv-10589
        *against*
THE STOP & SHOP
SUPERMARKET COMPANY LLC,
                                    Defendant.
---------------------------------------------------------------X




______________________________________________________________________


                                   REMOVAL PETITION
_____________________________________________________________________


                                    TORINO & BERNSTEIN, P.C.

                                Attorneys for Defendant
                    THE STOP & SHOP SUPERMARKET COMPANY LLC
                             200 OLD COUNTRY ROAD, SUITE 220
                                 MINEOLA, NEW YORK 11501
                              <516> 747-4301 Fax: <516> 747-5956
                                Our File Number: 001000031085701
